Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (the “Agreement”) is entered into and effective as
of the 8th day of September 2004 (the “Effective Date”), by and between
BioDelivery Sciences International, Inc., a Delaware corporation (“BDSI”) and
Accentia, Inc., a Florida corporation (“Accentia”).

 

WHEREAS, BDSI and Accentia have heretofore entered into that certain License
Agreement, dated April 12, 2004 (as amended, the “License Agreement”);

 

WHEREAS, the License Agreement calls for certain royalty payments to be made
from Accentia to BDSI (the “Royalty Payments”); and

 

WHEREAS, Accentia desires to purchase from BDSI an asset consisting of a portion
of the Royalty Payments (such portion of the Royalty Payments, as further
defined in Section 1(e) hereof, the “Royalty Stream”) that will be based on
sales of the Products.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained, the parties hereto agree
as follows.

 

1. Definitions. In addition to capitalized terms defined elsewhere in this
Agreement, the following capitalized terms shall have the meanings set forth
below:

 

(a) “Affiliate” means with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with such other
Person. For purposes of this definition, a Person shall be deemed to control
another entity if it owns or controls, directly or indirectly, at least fifty
percent (50%) of the voting securities of another entity (or other comparable
ownership interest for an entity other than a corporation) or if it has
management control of the other entity. For purposes of this Agreement, BDSI and
Accentia shall not be deemed Affiliates for any purpose.

 

(b) “Lien” means, with respect to any agreement or other asset, any mortgage,
lien, pledge, charge, security interest or encumbrance of any kind in respect of
such asset.

 

(c) “Mayo Agreement” means that certain Mayo Foundation For Medical Education
and Research License Agreement, with an effective date of February 10, 2004,
between Accentia and Mayo Foundation For Medical Education and Research
(“Mayo”).

 

(d) “Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, but not including a
government or political subdivision or any agency or instrumentality of such
government or political subdivision.

 

(e) “Royalty Stream” means fifty percent (50%) of all Royalty Payments required
to be paid by Accentia under the License Agreement. Notwithstanding the
forgoing, Royalty Stream shall not include Royalty Payments that are payable by
Accentia under the License Agreement that are based on the sale of products
exclusively intended to treat asthma.



--------------------------------------------------------------------------------

2. Purchase and Sale of the Royalty Stream.

 

(a) Purchase and Sale. Upon the terms and subject to the conditions of this
Agreement, on and as of the Effective Date, Accentia shall purchase from BDSI,
and BDSI shall sell to Accentia, free and clear of all Liens, all rights title
and interest in and to the Royalty Stream for a one-time, irrevocable payment of
Two Million Five Hundred Thousand Dollars ($2,500,000) in cash (the “Purchase
Price”).

 

(b) Payment. The Purchase Price shall be due and payable to BDSI not later than
September 30, 2004.

 

(c) No Assumed Obligations. Notwithstanding any provision in this Agreement, and
except as already provided for under the Mayo Agreement or the License Agreement
or otherwise, Accentia is acquiring only the Royalty Stream and is not assuming
any liability or obligation of BDSI of whatever nature, whether presently in
existence or arising or asserted hereafter. All such liabilities and obligations
shall be retained by and remain obligations and liabilities of BDSI.

 

(d) Net Payments. For the avoidance of doubt, the parties acknowledge that, as
of the Effective Date, and by reason of the purchase and sale of the Royalty
Stream affected hereby, all Royalty Payments required to be made by Accentia
under the License Agreement shall be automatically reduced by the amount of such
purchased Royalty Stream.

 

(e) Definition of Territory. For all purposes under the License Agreement,
including but not limited to Article 3, the term “Territory” as defined in
Section 1.17 of the License Agreement shall be amended to mean “world-wide”.
Accentia shall have the right to Grant Sublicenses in all areas of the Territory
which are outside of the United States and European Union.

 

3. Representations and Warranties of BDSI. Except in each case as disclosed on
or prior to the date hereof in BDSI’s filings with the U.S. Securities and
Exchange Commission (including the exhibits thereto), BDSI hereby represents and
warrants to Accentia as follows.

 

(a) Corporate Existence and Power. BDSI is a corporation duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
incorporation and has all corporate powers and all material licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.

 

(b) Corporate Authorization. The execution, delivery and performance by BDSI of
this Agreement, and the consummation by BDSI of the transactions contemplated
hereby are within BDSI’s corporate powers and have been duly authorized by all
necessary corporate action on the part of BDSI.

 

2



--------------------------------------------------------------------------------

(c) Governmental Authorization. The execution, delivery and performance by BDSI
of this Agreement does not require any notice to, action or consent by or in
respect of, or filing with, any governmental authority.

 

(d) Non-Contravention. The execution, delivery and performance by BDSI of this
Agreement does not and will not: (i) contravene or conflict with the corporate
charter or bylaws of BDSI; (ii) contravene or conflict with or constitute a
violation of any provision of any law or regulation binding upon or applicable
to BDSI, which contravention, conflict or violation could reasonably be expected
to have a material adverse effect on BDSI or the Royalty Stream; (iii)
contravene or conflict with or constitute a violation of any judgment,
injunction, order or decree binding upon or applicable to BDSI, which
contravention, conflict or violation could reasonably be expected to have a
material adverse effect on BDSI or the Royalty Stream; (iv) constitute a default
under any agreement or give rise to any right of termination, cancellation or
acceleration of any right or obligation of BDSI or to a loss of any benefit
relating to the Royalty Stream; or (v) result in the creation or imposition of
any Lien on the Royalty Stream or other assets of BDSI (except for any Lien in
favor of Accentia).

 

(e) No Liens. BDSI has not granted, and there does not currently exist, any Lien
on the Royalty Stream or the License Agreement or on any receivables therefrom.
BDSI will not grant any Liens on the Royalty Stream, the License Agreement or
any receivables therefrom without the prior consent of Accentia. The Royalty
Stream is not subject to any claim of off-set for any other liability or
obligation of BDSI.

 

(f) Litigation. Except as disclosed in BDSI’s public filings with the Securities
and Exchange Commission or its public press releases, there is no action, suit,
investigation or proceeding (or any basis therefor), of which BDSI has received
notice, pending or, to the knowledge of BDSI, threatened, before any
governmental authority or arbitrator, which has or could materially affect the
Royalty Stream or the business of BDSI. There have been no claims made by any
Person with respect to, and no actions, suits or other proceedings relating to
BDSI or the conduct of its business, which could reasonably be expected to have
a material adverse effect thereon.

 

(g) Compliance with Laws. Except as disclosed in BDSI’s public filings with the
Securities and Exchange Commission or its public press releases, BDSI is not in
violation of, has not violated, and to the knowledge of BDSI, is not under
investigation with respect to and has not been threatened to be charged with or
given notice of any violation of, any material law, rule, ordinance or
regulation, or judgment, order or decree entered by any governmental authority,
which could reasonably be expected to have a material adverse effect thereon.

 

(h) No Brokers. There is no investment banker, broker, finder or other
intermediary which has been retained by or is authorized to act on behalf of
BDSI who might be entitled to any fee or commission from Accentia or any of its
Affiliates upon consummation of the transactions contemplated by this Agreement.

 

(i) Other Information. This Agreement does not contain any untrue statement of a
material fact regarding BDSI or omit to state a material fact relating to BDSI
necessary in order to make the statements contained herein not misleading.

 

3



--------------------------------------------------------------------------------

4. Representations and Warranties of Accentia. Accentia hereby represents and
warrants to BDSI as follows:

 

(a) Organization and Existence. Accentia is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization and has all
applicable powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.

 

(b) Corporate Authorization. The execution, delivery and performance by Accentia
of this Agreement and the consummation by Accentia of the transactions
contemplated hereby are within the powers of Accentia and have been duly
authorized by all necessary action on the part of Accentia.

 

(c) Governmental Authorization. The execution, delivery and performance by
Accentia of this Agreement does not require any action by or in respect of, or
filing with, any governmental authority.

 

(d) Mayo Agreement. The Mayo Agreement is in full force and effect and Accentia
has all rights under the Mayo Agreement to develop and commercialize the
Products and receive payments from Mayo as contemplated by the Mayo Agreement.
The copy of the Mayo Agreement as provided by Accentia to BDSI is true, correct
and complete. There have been no amendments or modifications to the Mayo
Agreements, with the exception of that certain Consent and Agreement, dated June
24, 2004, between Accentia and Mayo. Accentia is in compliance the Mayo
Agreement and is not in breach of its obligations with respect thereto. To
Accentia’s knowledge, Mayo is in compliance with the Mayo Agreement, and
Accentia has no reason to believe that Mayo does not intend to comply with its
obligations pursuant to the Mayo Agreement.

 

(e) No Brokers. There is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of
Accentia who might be entitled to any fee or commission from BDSI or any of its
Affiliates upon consummation of the transactions contemplated by this Agreement.

 

5. Covenants. Accentia and BDSI agree as follows.

 

(a) Confidential Treatment. Accentia and BDSI will hold, and will use reasonable
commercial efforts to cause their officers, directors, employees, accountants,
counsel, consultants, advisors and agents to hold, in confidence, unless
compelled to disclose by judicial or administrative process or unless required
by law or the rules and regulations of the U.S. Securities and Exchange
Commission or any securities exchange or trading system, all confidential
documents and information concerning Accentia, BDSI, this Agreement and the
Royalty Stream.

 

4



--------------------------------------------------------------------------------

(b) Public Announcement. Except as required by law or the rules and regulations
of the U.S. Securities and Exchange Commission or any securities exchange or
trading system, the parties agree to consult with each other before issuing any
press release or making any public statement with respect to Accentia’s
acquisition of the Royalty Stream.

 

6. Indemnification.

 

(a) Indemnification by BDSI. BDSI hereby indemnifies Accentia and its Affiliates
against and agrees to hold each of them harmless from any and all damage, loss,
liability and expense (including, without limitation, reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding) (collectively, “Loss”) incurred or suffered by
Accentia or any of its Affiliates arising out of any misrepresentation or breach
of warranty, covenant or agreement made or to be performed by BDSI pursuant to
this Agreement. Accentia agrees to give prompt notice to BDSI of the assertion
of any claim, or the commencement of any suit, action or proceeding in respect
of which indemnity may be sought under this Section 6(a); provided that the
failure to give such notice shall not affect Accentia’s rights hereunder except
to the extent BDSI is materially prejudiced by such failure. BDSI may, and at
the request of Accentia shall, participate in and control the defense of any
such third party suit, action or proceeding at its own expense. BDSI shall not
be liable under this Section 6(a) for any settlement effected without its prior
consent of any claim, litigation or proceeding in respect of which indemnity may
be sought hereunder; provided that such consent may not be unreasonably
withheld. No investigation or knowledge by Accentia of BDSI shall limit
Accentia’s rights to indemnification hereunder. Nothing in this Agreement shall
limit any remedies available to Accentia at law or in equity for any claims
under this Agreement.

 

(b) Indemnification by Accentia. Accentia hereby indemnifies BDSI and its
Affiliates against and agrees to hold each of them harmless from any and all
Losses incurred or suffered by BDSI or any of its Affiliates arising out of any
misrepresentation or breach of warranty, covenant or agreement made or to be
performed by Accentia pursuant to this Agreement. BDSI agrees to give prompt
notice to Accentia of the assertion of any claim, or the commencement of any
suit, action or proceeding in respect of which indemnity may be sought under
such Section 6(b); provided that the failure to give such notice shall not
affect BDSI’s rights hereunder except to the extent Accentia is materially
prejudiced by such failure. Accentia may, and at the request of BDSI shall,
participate in and control the defense of any such third party suit, action or
proceeding at its own expense. Accentia shall not be liable under this Section
6(b) for any settlement effected without its prior consent of any claim,
litigation or proceeding in respect of which indemnity may be sought hereunder;
provided that such consent may not be unreasonably withheld. No investigation or
knowledge by BDSI of Accentia shall limit BDSI’s rights to indemnification
hereunder. Nothing in this Agreement shall limit any remedies available to BDSI
at law or in equity for any claims under this Agreement.

 

(c) Survival. The representations, warranties, covenants and agreements,
including without limitation the agreements set forth in (a) above, contained
herein shall survive for twelve (12) months from the Effective Date.

 

5



--------------------------------------------------------------------------------

7. Miscellaneous.

 

(a) Amendment to License Agreement. Except as provided in Section 2(d) hereof or
expressly provided elsewhere in this Agreement, the License Agreement shall
remain unchanged and in full force and effect.

 

(b) Waiver. The failure of either party to complain of any default by the other
party or to enforce any of such party’s rights, no matter how long such failure
may continue, will not constitute a waiver of the party’s rights under this
Agreement. The waiver by either party of any breach of any provision of this
Agreement shall not be construed as a waiver of any subsequent breach of the
same or any other provision. No part of this Agreement may be waived except by
the further written agreement of the parties.

 

(c) Governing Law. This Agreement shall be construed and governed in accordance
with the laws of the State of New Jersey, without regard to its conflicts of
laws principles.

 

(d) Headings. The headings of paragraphs and sections used in this Agreement are
for convenience of reference only, and shall not affect the meaning or
interpretation of this Agreement unless the context requires otherwise.

 

(e) Notices. All notices and other business communications between the parties
related to this Agreement shall be in writing, sent by certified mail or
facsimile, addressed as follows:

 

If to Accentia:   Accentia, Inc.     2501 Aerial Center Parkway, Suite 100    
Morrisville, NC 27560     Attn: Martin G. Baum     Fax: (919) 481-9311 If to
BDSI:   BioDelivery Sciences International, Inc.     UMDNJ-New Jersey Medical
School     185 South Orange Avenue, Administrative Building 4     Newark, NJ
07103     Attn: Dr. Raphael J. Mannino     Fax: (973) 972-0323

 

Notices sent by certified mail shall be deemed given and received on the third
day following the date of mailing. Notices sent by facsimile shall be deemed
given and received on the date transmitted as evidenced by the transmission
report generated by the sender’s facsimile machine. Either party may change its
address or facsimile number by giving written notice in compliance with this
paragraph.

 

(f) Relationship. Neither party is the agent, employee, or servant of the other.
Except as specifically set forth herein, neither party shall have nor exercise
any control or direction over the methods by which the other party performs work
or obligations under this

 

6



--------------------------------------------------------------------------------

Agreement. Further, nothing in this Agreement is intended to create any
partnership, joint venture, lease, or equity relationship, expressly or by
implication, between the parties with the respect to the subject matter herein.

 

(g) Entire Agreement. This Agreement constitutes the final, complete and
exclusive agreement between the parties with respect to its subject matter and
supercedes all past and contemporaneous agreements, promises, and
understandings, whether oral or written, between the parties.

 

(h) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.

 

(i) Severability. In the event any provision of this Agreement is held to be
invalid or unenforceable, the remainder of this Agreement shall remain in full
force and effect as if the invalid or unenforceable provision had never been a
part of the Agreement.

 

(j) Amendments. This Agreement may not be amended or modified except by a
writing signed by both parties and identified as an amendment to this Agreement.

 

(k) Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by the party incurring such cost or expense.

 

(l) Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which may be delivered by facsimile transmission and which
shall be deemed an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement shall become effective
when each party hereto shall have received a counterpart hereof signed by the
other party hereto.

 

[The remainder of this page is intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Asset Purchase Agreement as
of the Effective Date.

 

BIODELIVERY SCIENCES INTERNATIONAL, INC. By:  

/s/ Raphael J. Mannino

--------------------------------------------------------------------------------

Name:   Raphael J. Mannino Title:   Executive Vice President and Chief
Scientific Officer ACCENTIA, INC. By:  

/s/ Martin G. Baum

--------------------------------------------------------------------------------

Name:   Martin G. Baum Title:   President

 

8